Citation Nr: 1302523	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  07-13 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for the period prior to January 26, 2012, and in excess of 30 percent thereafter, for service-connected acquired psychiatric disorder, to include panic disorder, undifferentiated somatoform disorder, and agoraphobia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1989 to 
June 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2006, the Veteran submitted the current claim for an increased rating in excess of 10 percent for the service-connected acquired psychiatric disorder.  In the December 2006 rating decision on appeal, the Waco RO denied an increased rating in excess of 10 percent for the service-connected acquired psychiatric disorder.  The Veteran entered a notice of disagreement with the denial of increased rating.  A March 2012 rating decision reflects that, during the increased rating appeal, the Waco RO granted a staged 30 percent rating for acquired psychiatric disorder for the rating period beginning January 26, 2012, the date of a VA examination report.

Although the RO granted a higher 30 percent rating for acquired psychiatric disorder for the rating period from January 26, 2012, inasmuch as higher ratings are available during each period, and a veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher disability rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The claim at issue was previously remanded by the Board in August 2011 for further procedural and evidentiary development of determining the Veteran's current mailing address, obtaining any outstanding VA and private treatment records, and obtaining a current medical examination for the Veteran's acquired psychiatric disorder.  This was accomplished, and the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Since filing the initial claim for service connection, the Veteran has received diagnoses for other psychiatric symptoms or disorders.  Based on the Veteran's contentions, private medical records, VA and private treatment records, and subsequent treatment of the claim by the RO, the Board has broadened and recharacterized the issue as entitlement to an increased rating for an acquired psychiatric disorder that includes panic disorder, undifferentiated somatoform disorder, and agoraphobia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  


FINDINGS OF FACT

1.  For the increased rating period prior to January 26, 2012, the Veteran's acquired psychiatric disorder was characterized by anxiety and panic attacks.  

2.  For the increased rating period from January 26, 2012, the Veteran's acquired psychiatric disorder has been characterized by anxiety, panic attacks, and mild memory loss.

3.  For the entire increased rating period, the Veteran's acquired psychiatric disorder has not been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, for the increased rating period prior to January 26, 2012, the criteria for a 30 percent disability rating for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9412 (2012).

2.  For the entire increased rating period, the criteria for an increased disability rating in excess of 30 percent for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
DC 9412 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2012).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  A rating of 10 percent is warranted for an acquired psychiatric disorder if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9412.

A rating of 30 percent is warranted for an acquired psychiatric disorder if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9412.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2012).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Increased Rating for an Acquired Psychiatric Disorder

The Veteran is in receipt of a 10 percent rating for service-connected acquired psychiatric disorder for the increased rating period prior to January 26, 2012, and a rating of 30 percent thereafter, under the provisions of  38 C.F.R. § 4.130, DC 9412.  

Increased Rating Period prior to January 26, 2012

After a review of all the evidence, lay and medical, the Board finds that, for the period of increased rating appeal prior to January 26, 2012, the Veteran's service-connected acquired psychiatric disorder has been characterized by anxiety and panic attacks, which more nearly approximates the criteria for a 30 percent disability rating under DC 9412.  38 C.F.R. § 4.130.

The Veteran had a VA psychiatric examination in September 2006.  The examiner noted the Veteran's history in detail.  The Veteran reported being seen by a private psychiatrist for anxiety and panic attacks.  

During the September 2006 interview, the Veteran was alert and oriented in all spheres.  His thought processes were logical and coherent and his speech was normal.  The VA examiner reported panic and anxiety attacks whenever the Veteran traveled a certain distance from his home.  His affect was flat and mood was fine.  There was no evidence of suicidal or homicidal ideation and no evidence of delusions or hallucinations.  The VA examiner opined that there was slight functional impairment due to anxiety and panic attacks.  The Veteran was able to maintain adequate daily hygiene and had no problems with the activities of daily living.  The Veteran was also found capable to manage his own financial affairs.  The September 2006 Axis I diagnosis was panic disorder (in remission) and undifferentiated somatoform disorder.  The VA examiner assigned a GAF score of 75-80 for the panic disorder and 65 for the undifferentiated somatoform disorder.  

In the April 2007 VA Form 9, the Veteran reported that panic attacks and anxiety impaired his ability to perform all the functions of his occupation.  In a June 2007 statement, the Veteran reported having panic attacks while on vacation with his family.  

The Veteran had a VA psychiatric examination in October 2007.  The examiner noted the Veteran's history in detail.  The Veteran reported that his panic attacks and anxiety had interfered with his social life and occupational functioning.  

During the October 2007 interview, the Veteran was alert and oriented in all spheres.  His thought processes were logical and coherent and his speech was normal.  The VA examiner reported panic and anxiety attacks whenever the Veteran traveled a certain distance from his home.  His affect was restricted; there was no evidence of suicidal or homicidal ideation and no evidence of delusions or hallucinations.  His concentration was intact and he had no memory impairment.  The Veteran was able to maintain adequate daily hygiene and had no problems with the activities of daily living.  The Veteran was also found capable to manage his own financial affairs.  The October 2007 Axis I diagnosis was specific phobia, situational type.  The VA examiner assigned a GAF score of 75 and assigned a GAF of 60 during travel from home.  

On review of all the evidence above, the Board finds that, for the increased rating period prior to January 26, 2012, the Veteran's acquired psychiatric disorder has been characterized by anxiety and panic attacks.  The Veteran's psychiatric symptoms have been relatively consistent and a 30 percent rating takes into account his social and occupational impairment.  The Board has weighed and considered the GAF scores during the increased rating period prior to January 26, 2012.  The GAF scores have varied between 60 and 80.  The GAF scores of 60 and 80 reflect mild to moderate symptoms or any mild to moderate impairment in social, occupational, or school functioning, which is encompassed by the higher 30 percent disability rating.  

All reasonable doubt is resolved in favor of the Veteran to find that a disability rating of 30 percent for Veteran's service-connected acquired psychiatric disorder is warranted for the increased rating period prior to January 26, 2012.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Entire Increased Rating Period

The Board finds that, for the entire increased rating period, the Veteran's acquired psychiatric disorder has not been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The record shows that the Veteran's psychiatric disorder has affected his occupation in that he has difficulty flying and a fear of leaving his immediate local area, and had to change positions at work to involve duties that did not require travel.  On his VA Form 9 in April 2007, he stated that he had lost income because he was not able to perform all of his functions while working.  On his VA examination in October 2007, however, the Veteran sated that he had been gainfully employed and had not lost any time from work due to his mental health problems.  He noted that having to change jobs to one that required less travel had some hindrance on his occupational success.  The new position was, however, a lateral move.  The examiner determined that the Veteran functioned well in regards to his occupational functioning.  It was noted on a previous examination in September 2006 that he had mild symptoms as long as he took his medication.  The January 2012 VA examination report noted similar findings with respect to his occupational functioning.  The examiner specifically noted that the Veteran met the criteria for a 30 percent rating in that he had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

Regarding his social impairment, the Veteran's biggest complaint was his anxiety during family vacations when he leaves his immediate vicinity.  Other than this he had a healthy functioning social and occupational life, as noted in October 2007.  The January 2012 VA examination report notes that he had social relationships at work and also attended church.  He felt close to his friends and family members.  He had leisurely pursuits each weekend, as well.

During the January 2012 interview, the Veteran was alert and oriented in all spheres.  He evidenced no significant impairment in his thought processes or communication ability.  There was no significant impairment in long-term memory processes; however, the Veteran reported occasional forgetfulness.  His rate and flow of speech were appropriate.  There was no evidence of illogical or obscure speech patterns.  Impulse control and judgment were intact and cognitive abilities were normal.  The Veteran was able to maintain adequate daily hygiene and had no problems with the activities of daily living.  The Veteran was also found capable to manage his own financial affairs.  The January 2012 Axis I diagnosis was panic disorder with agoraphobia.  The VA examiner assigned a GAF score of 60.  

On review of all the evidence above, the Board finds that the Veteran's acquired psychiatric disorder has been characterized by anxiety, panic attacks, and mild memory loss.  The Veteran's psychiatric symptoms have been relatively consistent and a 30 percent rating takes into account his social and occupational impairment.  The Board has weighed and considered the GAF scores during the increased rating period from January 26, 2012.  The GAF score at the January 2012 VA examination was 60.  

The January 2012 VA examination report notes the Veteran had difficulty in adapting to stressful circumstances, including work or worklike settings, which is one of the criteria for a 70 percent rating.  The Veteran also reported having panic attacks more than once per week, which is one of the requirements for a 50 percent rating.  However, the Board does not find that these statements are enough to warrant a 50 or 70 percent rating, given the level of his social and occupational functioning.  The Veteran's psychiatric symptomatology involves at most mild social and occupational impairment.  The Veteran has had some difficulty with work due to his mental health disorder but has managed to successfully maintain full-time employment involving duties that do not require him to travel.  While he experiences anxiety when he leaves his immediate area, he is not shown to have any significant social impairment.  Thus, his acquired psychiatric disorder is encompassed by the 30 percent disability rating criteria.  

The evidence in this case does not reveal communication difficulties.  In the September 2006 and October 2007 VA psychiatric examinations, the Veteran's thought processes were logical and speech was normal.  In the January 2012 VA examination, the Veteran evidenced no significant impairment in his thought processes or communication ability.  

With regard to panic attacks, in the September 2006 VA psychiatric examination, the Veteran only reported panic attacks whenever he traveled a certain distance from his home.  In the October 2007 VA psychiatric examination, the Veteran reported anxiety and panic attacks when he traveled outside the area where he resides.  In the January 2012 VA examination, the Veteran reported panic attacks more than once a week, but subsequently stated that he only experiences panic attacks when he travels outside the area where he resides.  

Regarding comprehension skills, there was no evidence of any difficulty in understanding complex commands.  The Veteran's insight and judgment were intact.  The September 2006, October 2007, and January 2012 VA examiners found no significant impairment in the Veteran's thought processes and found that the Veteran was oriented in all spheres and there was no evidence of delusions or hallucinations.  

With respect to the Veteran's memory, in the September 2006 and October 2007 VA psychiatric examinations, the Veteran reported no problems with his memory.  The January 2012 VA examination report indicated occasional forgetfulness.  Regarding disturbances of motivation and mood, in the January 2012 VA psychiatric examination, the Veteran reported that he did not feel depressed.  

The record demonstrates that, for the entire increased rating period, the Veteran's disability picture does not more nearly approximate the next-higher 50 or 70 percent rating criteria under DC 9412.  Even though the Veteran exhibits some panic attacks and occasional forgetfulness, the Veteran's acquired psychiatric disorder symptoms result in mild impairment in occupational and social functioning and are adequately contemplated by the 30 percent rating.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).  

The Board has weighed and considered the GAF scores during the entire increased rating period prior.  The GAF scores have varied between 60 and 80.  The GAF scores of 60 and 80 reflect mild to moderate symptoms or any mild to moderate impairment in social, occupational, or school functioning.  However, as noted above, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue.  The GAF scores must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  In this regard, it is important for the Veteran to understand that he does not meet all of the standards of 50 percent evaluation, or some of the standards examples within the 30 percent evaluation, let alone a higher evaluation. 

For these reasons, an increased disability rating in excess of 30 percent is not warranted for any period.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9412.

The Board has considered whether an extraschedular evaluation would have been warranted for an acquired psychiatric disorder.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's psychiatric disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 9412, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's acquired psychiatric disorder has manifested anxiety, panic attacks, and mild memory loss.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria. Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with an 
acquired psychiatric disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in July 2006, May 2008, and 
January 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded VA examinations pertaining to the issue on appeal during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical and mental examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that the RO has satisfied the duty to notify and the duty to assist.  

Finally, the Board notes that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  The record indicates that the Veteran is currently working full-time, and there is no allegation that his service-connected disorders have resulted in unemployment.  Therefore, consideration of a TDIU is not warranted.   


ORDER

An increased disability rating for an acquired psychiatric disorder of 30 percent, but no higher, for the period prior to January 26, 2012, is granted; and an increased disability rating in excess of 30 percent for any period is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


